     Case 1:20-cv-01018-AWI-HBK Document 32 Filed 03/17/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       COLTON JAMES ROOD,                                No. 1:20-cv-01018-AWI-HBK
12                         Plaintiff,
13              v.                                         FINDINGS AND RECOMMENDATIONS TO
                                                           GRANT RESPONDENT’S MOTION TO
14       DEPARTMENT OF CORRECTIONS,                        DISMISS1
15                         Defendant.                      OBJECTIONS DUE IN THIRTY DAYS
16                                                         (Doc. No. 20)
17

18

19             Petitioner Colton James Rood, a state prisoner, has pending a pro se petition for writ of
20   habeas corpus under 28 U.S.C. § 2254. (Doc. No. 1). After being directed to show cause why the
21   petition should not be granted, respondent filed a motion to dismiss. (Doc. No. 20). Petitioner
22   filed an opposition to the motion to dismiss and respondent filed a reply. (Doc. Nos. 23, 28). For
23   the reasons stated below, the undersigned recommends that respondent’s motion to dismiss be
24   granted and the petition be dismissed as unexhausted.
25        I.         BACKGROUND
26             Petitioner initiated this case on June 28, 2019 by filing the instant petition. (Doc. No. 1).
27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28   (E.D. Cal. 2019).
     Case 1:20-cv-01018-AWI-HBK Document 32 Filed 03/17/21 Page 2 of 5


 1   Petitioner is currently serving a term of years prison sentence for his conviction for committing a

 2   lewd act with a child under the age of 14. (Doc. 20-1 at 8). While incarcerated, petitioner was

 3   charged with indecent exposure and was issued a prison rule violation report. (Doc. No. 1 at 1).

 4   At the July 1, 2018 rule violation hearing, petitioner was found guilty of the violation and was

 5   sanctioned with the loss of 150 days of good time credit. (Id.). Petitioner claims that his rule

 6   violation hearing was unfair. (See generally Doc. 1). Specifically, petitioner claims that the

 7   prison staff was biased against him, that false information was presented at the hearing, that he

 8   was prevented from presenting witnesses in his defense, and that the hearing officer used the

 9   incorrect standard of review. (Id. at 5-10). As relief, petitioner seeks to have his finding of guilt

10   to the rule violation overturned and expunged from his record, as well as monetary damages for

11   “this injustice.” (Id. at 15).2

12             Petitioner appealed his guilty finding to the third level of his prison’s administrative

13   review process. (Id. at 6). While petitioner filed two unrelated state habeas petitions in the state

14   court,3 he acknowledges that he did not seek state court review of his claims concerning his rule

15   violation hearing. (Id. at 5). Respondent moves to dismiss the petition on the grounds that

16   petitioner has failed to exhaust his claims before the state courts. (See generally Doc. No. 20).

17       II.       APPLICABLE LAW AND ANALYSIS

18             A petitioner in state custody who wishes to proceed on a federal petition for a writ of

19   habeas corpus must exhaust state judicial remedies. See 28 U.S.C. § 2254(b)(1). Exhaustion is a

20   “threshold” matter that must be satisfied before the court can consider the merits of each claim.
21   Day v. McDonough, 547 U.S. 198, 205 (2006). The exhaustion doctrine is based on comity and

22   permits the state court the initial opportunity to resolve any alleged constitutional deprivations.

23   See Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

24
     2
25     Money damages are not available in a habeas action. To the extent petitioner contends his constitutional
     rights were violated and seeks monetary damages, he must file a civil rights complaint under 42 U.S.C. §
26   1983. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973); Muhammad v. Close, 540 U.S. 749, 750
     (2004).
27
     3
      In his unrelated state court habeas petitions, petitioner attacks his underlying criminal conviction on Sixth
28   Amendment right to counsel grounds. (See Doc. No. 20-1 at 2-23, 38-59, 61-79).
                                                             2
     Case 1:20-cv-01018-AWI-HBK Document 32 Filed 03/17/21 Page 3 of 5


 1   To satisfy the exhaustion requirement, petitioner must provide the highest state court with a full

 2   and fair opportunity to consider each claim before presenting it to the federal court. See

 3   O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364, 365 (1995).

 4   The burden of proving exhaustion rests with the petitioner. Darr v. Burford, 339 U.S. 200, 218

 5   (1950) (overruled in part on other grounds by Fay v. Noia, 372 U.S. 391 (1963)). A failure to

 6   exhaust may only be excused where the petitioner shows that “there is an absence of available

 7   State corrective process” or “circumstances exist that render such process ineffective to protect

 8   the rights of the applicant.” 28 U.S.C. § 2254(b)(1)(B)(i)-(ii).

 9          In California, inmates challenging prison disciplinary sanctions must exhaust both their

10   administrative remedies at their place of incarceration and their judicial remedies through state

11   writs of habeas corpus before seeking federal habeas relief. See Johnson v. Mojica, No.

12   H042496, 2016 Cal. App. Unpub. LEXIS 6178, at *26 (Cal. App. 4th 2016) (“There is an

13   adequate remedy in the ordinary course of law for inmate challenges to prison discipline after

14   the exhaustion of administrative remedies: a writ of habeas corpus.”); Roundtree v. Carey, No.

15   CIV S-05-2061-LKK-CMK-P, 2005 U.S. Dist. LEXIS 31522, at *5 (E.D. Cal. 2005) (“Petitioner

16   must first seek to have the rules violation determination invalidated via state habeas proceedings

17   before returning to the federal court.”).

18          Here, petitioner concedes that did not exhaust his claims in the state court. (Doc. No. 1 at

19   5). Petitioner claims he did not seek state court review of his claims because he feared that

20   certain state court judges would retaliate against him for seeking relief and he would not get a fair
21   hearing. (Ibid.). Petitioner’s explanation based on his unsubstantiated distrust in the state judicial

22   process does not excuse his failure to exhaust his claims—he has neither shown there is an

23   absence of state corrective process, nor has he shown that circumstances exist that render the state

24   habeas process ineffective. If petitioner has proof that might persuade the court to find otherwise,

25   he should present such evidence in his response to these findings and recommendations. Because

26   petitioner has failed to exhaust his claims, the undersigned recommends the respondent’s motion
27   to dismiss be granted and the petition be dismissed.

28
                                                        3
     Case 1:20-cv-01018-AWI-HBK Document 32 Filed 03/17/21 Page 4 of 5


 1      III.        CERTIFICATE OF APPEALABILITY

 2             A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 3   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

 4   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing § 2254 Cases requires a

 5   district court to issue or deny a certificate of appealability when entering a final order adverse to a

 6   petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d 1268, 1270 (9th

 7   Cir. 1997). A certificate of appealability will not issue unless a petitioner makes “a substantial

 8   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

 9   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

10   his constitutional claims or that jurists could conclude the issues presented are adequate to

11   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord Slack v.

12   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial showing of the

13   denial of a constitutional right. Thus, the court recommends that the court not issue a certificate

14   of appealability.

15             Accordingly, it is RECOMMENDED:

16             1. Respondent’s motion to dismiss (Doc. No. 20) be granted and the petition be dismissed.

17             2.   Petitioner be denied a certificate of appealability.

18                                            NOTICE TO PARTIES

19             These findings and recommendations will be submitted to the United States district judge

20   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)
21   days after being served with these findings and recommendations, a party may file written

22   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

23   Findings and Recommendations.” Parties are advised that failure to file objections within the

24   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

25   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

26
27

28
                                                           4
     Case 1:20-cv-01018-AWI-HBK Document 32 Filed 03/17/21 Page 5 of 5


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   March 16, 2021
 4                                         HELENA M. BARCH-KUCHTA
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           5
